Citation Nr: 1634493	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-30 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD).

2.  Entitlement to service connection for acid reflux, including as secondary to medication from service-connected disabilities.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for left ear hearing loss disability.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

6.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.  

7.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.  

8.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis.

9.  Entitlement to a compensable rating for right ear hearing loss.

10.  Entitlement to a compensable rating for scar residuals of an appendectomy.

11.  Entitlement to a rating in excess of 10 percent for painful scar due to an appendectomy.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to April 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2011, March 2013 (notice sent April 2013), and August 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The May 2011 rating decision denied entitlement to service connection for depression, acid reflux, bilateral knee disability, tinnitus, and left ear hearing loss, and continued a 0 percent rating for right ear hearing loss; and denied entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  The March 2013 rating decision granted entitlement to service connection for painful scar, residuals of appendectomy with a 10 percent rating effective January 10, 2013, and denied service connection for degenerative joint disease (DJD) of the lumbar spine; a 0 percent rating for scar, residuals of appendectomy was continued.  In the August 2013 rating decision entitlement to service connection for bilateral lower extremity radiculopathy was denied.  

In August 2015, the Veteran testified before the undersigned at a videoconference hearing; a copy of the hearing transcript is of record.  At the hearing the Veteran was granted a 30-day abeyance to submit additional evidence.  In a December 2015 Board determination, the Board granted service connection for DJD of the lumbar spine and bilateral lower extremity radiculopathy, and remanded the issues of entitlement to service connection for depression, acid reflux, a bilateral knee condition, tinnitus, left ear hearing loss disability, and the disability rating for right ear hearing loss, painful scar due to appendectomy and residual scar of appendectomy, for additional development.  

A January 2016 rating decision assigned a 10 percent rating for DJD of the lumbar spine, effective January 10, 2013, and 10 percent each for radiculopathy of the left and right lower extremities, effective January 10, 2013.  As these decisions represent full grants of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In a March 2016 rating decision the RO granted service connection for left knee degenerative arthritis status post ACL tear and assigned a 10 percent rating effective December 30, 2010, and tinnitus with a 10 percent rating effective December 30, 2010.  As these decisions represent full grants of the benefits sought, these issues are no longer before the Board.  Id. 

In March and May of 2016 the Veteran expressed his disagreement with the January and March 2016 rating decisions that assigned a 10 percent rating for DJD of the lumbar spine, 10 percent each for radiculopathy of the left and right lower extremities, and 10 percent for left knee degenerative arthritis.  A statement of the case (SOC) has not been issued regarding these matters.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's service connection claim for depression has been recharacterized as stated above.  In Clemons the Court held that VA must consider alternative disorders that may be reasonably encompassed by the claimant's description of the initial claim, reported symptoms and other information of record.

All claims except the issues of service connection for a right knee disorder and left ear hearing loss, and an increased rating for right ear hearing loss, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic right knee disability was not manifested in service, and a right knee disability is not shown to be related to service.

2.  A preponderance of the evidence is against finding that left ear hearing loss is related to the Veteran's military service or manifested to a compensable degree within one year from separation from service.

3.  At no time during the appeal period is the Veteran's hearing acuity shown to have been worse than Level II in the right ear and Level I in the left ear. 





CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Service connection for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code (Code) 6100, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in February 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing; the evidence that VA would attempt to obtain; and how VA assigns disability ratings and effective dates of awards.  The required notice should be furnished prior to the issuance of the appealed rating decision.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran receives Social Security Administration (SSA) benefit associated with his psychiatric disorder.  Since the Veteran's SSA records are not relevant to the claims being decided herein, it is not necessary to obtain such records prior to rendering a decision in these matters.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  The Board notes that the Board is remanding for SSA records in association with the claim of entitlement for an acquired psychiatric disorder to include MDD, which is also being remanded.  The Veteran was afforded VA audiology and knee and lower leg examinations in February 2016.  The Board finds the VA examinations to be adequate to adjudicate the claims addressed on the merits; the reports of examinations note necessary findings, and the examiners expressed familiarity with the record/the Veteran's medical history and provided rationale for all opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During August 2015 hearing, the undersigned identified the issues on appeal, noted the elements necessary to substantiate the claims, and identified evidence that could assist in substantiating the claims.  A deficiency in the conduct of the hearing is not alleged. The Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) was satisfied.

Legal Criteria, Factual Background and Analysis

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection Claims

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Additionally, certain chronic disabilities, such as arthritis and organic diseases of the nervous system (to include sensorineural hearing loss) are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases (listed in 38 C.F.R. § 3.309(a)) may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Right Knee Disability

In his April 1988 medical history report at separation, the Veteran reported he did not have or had ever had "trick" or locked knee, bone, joint or other deformity.  The examiner, however, noted in the summary that the Veteran had intermittent pain of the right knee for one year.  The April 1988 Report of Medical Examination at separation showed normal lower extremities on clinical evaluation.

On February 2013 VA back examination, muscle strength, reflex and sensory testing of the right knee revealed normal findings.  

On February 2016 VA knee and lower leg conditions examination, the Veteran reported he had knee pain in service when he would run up and down ladders on the ship and when he would stand for long periods of time.  He had a history of performing multiple odd jobs.  His right knee pain goes up to 5/10, and it is worse when the weather is cold or wet.  Degenerative or traumatic arthritis was not documented for the right knee.  The diagnosis was right knee strain.  The examiner opined that it was less likely than not (less than 50% probability) that a right knee disability was incurred in or caused by an injury, event or illness in service.  The rationale for the opinion was that although the Veteran complained of right knee pain on separation, the examiner could find no additional right knee complaints during service; and after service review of medical records reveal he had no right knee complaints.  Review of records show he had no complaints of knee pain, except the one on separation.  Veteran did not stay to have right knee x-rays performed; however, the Veteran's opinion remain unchanged. 

The Veteran has a right knee disability as noted in the February 2016 VA examination report.  The February 2016 VA examiner confirmed a current diagnosis of right knee strain.  The Veteran's STRs are silent for any complaints, treatment or diagnosis of a right knee disorder during service.  The Board notes that while the Veteran reported having intermittent pain of the right knee for one year during the April 1988 service separation examination, physical examination of the lower extremities at that time was normal.  

Apparently, the April 1988 inservice complaint of right knee pain was acute and transitory and resolved without any residuals as there were no further complaints, treatment or diagnosis of a right knee disorder for many year after that.  Post-service VA and private treatment records make no mention of a right knee disorder.  A right knee disability after service was first indicated in the February 2016 VA compensation examination report, more than 27 years after service.  This lengthy interval between service and the initial post-service mention of a right knee disability is of itself a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Consequently, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's right knee disability became manifest in service and persisted, and that service connection for a right knee disability on that basis is not warranted.  

Further, based on the foregoing evidence, there is no continuity of symptomatology after service to support the Veteran's claim under this theory.  The Board observes that the STRs are silent for complaint or treatment of the right knee; and the Veteran's statements regarding his knee symptoms do not reflect continuity of symptomatology following the reported knee problem.  Further, the Veteran has not demonstrated that he has a chronic right knee disability related to service.  The Court in Walker, 708 F.3d 1331 held that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a).

The Board also notes that, while the Veteran was awarded service connection for a left knee disability in January 2016, and as noted below has expressed disagreement with the assigned evaluation, he has not since argued that there exists a causal relationship between the right knee disability and the left knee disability.  This case thus does not raise a secondary service connection theory under 38 C.F.R. § 3.310.

In the absence of continuity of right knee symptoms since service, whether there is a nexus between a current right knee disability and any right knee complaints in service is a medical question.  The only support for the Veteran's claim, however, is his own assertion that there is such a relationship.  While he is competent to describe observable symptoms such as experiencing right knee pain, he is not competent to offer an opinion relating his specific current diagnosis of right knee strain to an incurrence in service, as that involves highly complex medical questions.  See Jandreau, 492 F, 3d at 1377.  The Board does not find the Veteran's account to be as probative as the examination findings, which were based upon a physical examination and record review and weigh heavily against the claim.  The February 2016 VA examiner's opinion was that it is less likely than not that a right knee disability was incurred in or caused by an injury, event or illness in service.  In fashioning this opinion, the February 2016 VA examiner demonstrated familiarity with the Veteran's medical history, cited to factual data in support of his opinion with rationale against the Veteran's claim.  Consequently, the Board finds the February 2016 VA examiner's opinion probative, and persuasive.  Thus, considering the Veteran's own statements and the medical records during and after service, the preponderance of the evidence is against finding continuity of symptomatology to support the Veteran's claim.  Accordingly, service connection for a right knee disability is not warranted.

Left Ear Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between zero and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The June 1985 enlistment examination shows the Veteran's left ear was normal on clinical evaluation.  Audiologic testing revealed pure tone thresholds, in decibels in the left ear were:




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
5
0
10

The April 1988 separation examination shows the Veteran's left ear was normal on clinical evaluation.  Audiologic testing revealed pure tone thresholds, in decibels in the left ear were:




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
5
-10
10

On April 1997 VA audiology examination, the Veteran reported military noise exposure to jet propeller aircraft and aircraft carrier noise for 3 years.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
15
25

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

On February 2016 VA hearing loss and tinnitus examination, pure tone thresholds, in decibels in the left ear were:





HERTZ



500
1000
2000
3000
4000
LEFT
30
25
25
35
45

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The diagnosis was sensorineural hearing loss (in the frequency range of 500-4000 Hertz).  The examiner noted that there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hertz for the left ear.  The examiner opined that the Veteran's left ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale for the opinion was that the earliest testing was performed in June 1985 and showed a mild hearing loss at 6000 Hertz.  All further tests (June 1985, April 1987 and April 1988) revealed resolution of that mild hearing loss with normal hearing in the left ear between testing of June 1985 and April 1988.  Thus, given the Veteran's hearing in the left ear was normal at separation with no significant threshold shifts being observed, it was less likely than not that the Veteran's hearing loss in the left ear was caused/initiated by a military event.  The examiner noted that the Veteran's hearing loss does not impact ordinary conditions of daily life, including ability to work.  The examiner further noted that occupational noise exposure for work in construction cannot be ruled-out as a possible cause of or contributing factor to the Veteran's hearing loss in the left ear.  The examiner further noted that the Veteran's medical history of hyperlipidemia and chronic alcohol abuse (in remission) could not be ruled out as possible causes or contributing factors to left ear hearing loss; the Board would point out, however, that neither of those disorders is service connected or is currently being claimed as service connected.  

The Veteran currently has left ear hearing loss.  The February 2016 VA examiner confirmed a diagnosis of left ear sensorineural hearing loss (in the frequency range of 500-4000 Hertz).  His STRs, however, are silent for any complaints, treatment or diagnosis of left ear hearing loss during service.  

According to the Veteran's DD Form 214, his military occupational specialty (MOS) was electrical mechanical equipment repairman.  In an April 1997 VA examination report, the Veteran reported military noise exposure to jet propeller aircraft and aircraft carrier noise for 3 years.  At the August 2015 hearing, he testified he was a flight deck plane captain on an aircraft carrier.  The Veteran is competent to report his observations from active service.  Additionally, the Board finds the Veteran's statements regarding his in-service noise exposure to be credible because they are consistent with the circumstances of his MOS.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As such, the Board gives weight to the Veteran's statements concerning his in-service acoustic noise exposure and finds that the weight of the evidence supports that the Veteran experienced in-service noise exposure.  However, there is no affirmative evidence of a nexus between the Veteran's acoustic trauma in service and his left ear hearing loss, and there is evidence against such a nexus.  The February 2016 VA examiner opined that the Veteran's left ear is not at least as likely as not caused by or a result of an event in military service.  In fashioning this opinion, the February 2016 VA examiner demonstrated familiarity with the Veteran's medical history, cited to factual data in support of his opinion with rationale against the Veteran's claim.  Consequently, the Board finds the February 2016 VA examiner's opinion probative, and persuasive.  

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's left ear hearing loss manifested to a compensable degree within one year of separation from service, nor did the Veteran have continuity of symptomatology of hearing loss since separation from service.  The Veteran separated from service in April 1988.  His April 1988 separation examination shows he had normal left ear hearing.  An initial post-service hearing examination in April 1997 showed normal left ear hearing.  Left ear hearing loss was not shown until the February 2016 VA compensation examination, approximately 28 years after his separation from service.  This lengthy interval service separation and the initial post-service evidence of a left ear hearing loss disability is of itself a factor weighing against a finding of service connection.  As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of left ear hearing loss since service.  See 38 C.F.R. §§ 3.307, 3.309.

The Board has not overlooked the Veteran's statements with regard to his left ear hearing loss.  He is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that laypersons such as the Veteran are competent of discerning the etiology of his left ear hearing loss, in the absence of specialized medical/audiological training, which in this case he has not established.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); See Jandreau, 492 F, 3d at 1377.  As such, the objective medical findings and opinion provided by the February 2016 VA examiner has been accorded greater probative weight in determining the etiology of the Veteran's left ear hearing loss.

In light of the above, the Board concludes that the preponderance of the evidence is against granting service connection for left ear hearing loss.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Increased Rating Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  When the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged rating, again may also be assigned, as in this case.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss is evaluated under Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under those criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness) to the findings on official audiometry.  See 38 C.F.R. § 4.85; See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85 (b).  Table VIA may also be used when there is an exceptional pattern of hearing impairment.  Such a pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.

On February 2016 VA audiology examination, audiometry revealed that puretone thresholds, in decibels, right ear, were:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
50
65
70
100
71
LEFT
25
25
35
45
33

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The diagnosis was mixed hearing loss, right ear.  The examiner noted that the Veteran's hearing loss does not impact ordinary conditions of daily life, including his ability to work.

Applying 38 C.F.R. § 4.85, Table VI to the findings on February 2016 VA audiometry establishes that the Veteran had Level II hearing acuity in the right ear, and Level I hearing acuity in the left ear.  Such findings warrant a 0 percent rating under Table VII, Code 6100.  An exceptional pattern of hearing loss (so as to warrant rating under the alternate criteria in Table VIA) was not found on the February 2016 examination.  The Board finds the examination to have been adequate for rating purposes; it was conducted in accordance with regulatory criteria, and the examiner commented on the effect the Veteran's hearing loss disability had on his occupation and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Board notes that the testing revealed the Veteran has good word identification capability bilaterally; he did not report any specific functional impairment due to the hearing loss.  The record does not include any further audiometry suitable for rating purposes.

The Board has considered whether this matter should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  However, as the schedular criteria contemplate the findings and associated functional impairment shown, and there is no impairment (alleged or shown) that is not encompassed by the schedular criteria, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, there is no evidence (or allegation) that the Veteran's right ear hearing loss renders him unemployable.  The Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran is unemployed and receives SSA disability benefits due to his psychiatric disability, he has not claimed that he is unemployable due to his service-connected right ear hearing loss disability.  The February 2016 VA examiner noted that the Veteran's hearing loss does not impact his ability to work.  For these reasons, the Board finds that a claim for TDIU due to right ear hearing loss has neither been raised by the Veteran nor by the record.

The Board finds that the preponderance of the evidence is against the claim for a compensable rating for right ear hearing loss; therefore, the benefit of the doubt doctrine does not apply.  See 38 C.F.R. § 4.3


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for left ear hearing loss disability is denied.

Entitlement to a compensable rating for right ear hearing loss is denied.





REMAND

Regarding the Veteran's claimed acquired psychiatric disorder, in May 2011 an Authorization and Consent to Release Information to the VA signed by the Veteran's attorney in his behalf, was submitted to BayRidge Hospital.  In June 2011 BayRidge Hospital responded to VA noting that release of the Veteran's records require a special authorization from the Veteran.  The Veteran was sent the proper release and upon its return, the requested information will be forwarded.  The letter from BayRidge Hospital also acknowledged that the release was signed by the Veteran's attorney and informed VA that they needed verification that the attorney was the Veteran's "guardian" or the Veteran to sign their release.  It was noted that once the appropriate authorization was signed, the records would be forwarded.  Records from BayRidge Hospital have not been associated with the Veteran's record.  Upon remand, VA should attempt to obtain records from this provider, with the Veteran's assistance.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical care providers.  See 38 C.F.R. § 3.159(c)(1).

A December 2010 VA mental health note reveals the Veteran had been receiving Social Security Administration (SSA) disability insurance benefits for depression for the past 2 years.  VA has a duty to obtain relevant SSA records when it has notice that the Veteran is receiving SSA disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Because these documents are potentially relevant to his service connection claim, the Board finds that a remand is necessary in order to obtain the Veteran's complete SSA records, including all administrative decisions on his application for SSA disability benefits and all underlying medical records.

Moreover, a  January 2011 VA mental health report notes the Veteran's psychiatric history.  The examiner reported that the Veteran went to service, then to San Diego; he felt alone, and "got depressed again[.]"  The examiner noted further that the Veteran went on to describe "the feeling of the blackness of depression at 21 years old."  The Board notes that at age 21 the Veteran was in the military.  Inasmuch as his active military service began June 1985 and he turned 21 August 1985, this information indicates there may be a nexus between the current psychiatric disorder and service, specifically aggravation therein, and the low threshold standard in McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006) that affords the Veteran an examination is met.  A remand is required in order to afford the Veteran a VA examination.  Id.

Regarding the claim of service connection for acid reflex, an STR dated in October 1987 shows the Veteran was treated for and was rendered a diagnosis of gastroenteritis.  STRs in 1987 show he complained of stomach pain associated with appendicitis.  At the hearing the Veteran presented testimony that his acid reflux is from the medication he takes for his service-connected disabilities, namely his orthopedic disabilities.  As this information indicates there may be a nexus between the current acid reflux disability and service or a service-connected disability, a remand is required in order to afford the Veteran a VA examination.  Id.

The Veteran's service-connected scars are rated 0 percent for scar residuals of an appendectomy and 10 percent for painful scar due to an appendectomy.  The Veteran last received a VA scar examination in February 2013.  Given that more than 3.5 years have elapsed since the last examination, and that the Veteran did report scar symptoms at his Board hearing, a new and more contemporaneous VA examination is now warranted.

As noted above, the Veteran expressed his disagreement with the rating decisions that assigned a 10 percent rating for DJD of the lumbar spine, 10 percent each for radiculopathy of the left and right lower extremities, and10 percent for left knee degenerative arthritis.  The RO has not issued an SOC regarding these matters.  In Manlincon, 12 Vet. App. 238, the Court held that where a notice of disagreement is filed but an SOC has not been issued, the Board must remand the claim to the RO so that an SOC may be issued.  Accordingly, these four issues must be remanded so that the RO may issue an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) letter that, among other things, addresses the criteria for a secondary service connection claim under 38 C.F.R. § 3.310.  Request that the Veteran submit or authorize the release of any medical treatment records, to include mental health records from BayRidge Hospital  See June 2011 response to VA from Northeast Hospital Corporation (records administrator).  Based on his response, the RO must attempt to procure copies of all records identified.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  The RO must also attempt to obtain complete copies of the Veteran's SSA records, including all administrative decisions, medical records, and any other evidence considered by SSA as part of any claim for benefits submitted by the Veteran.  

3.  The Veteran must next be afforded a VA psychiatric examination, with an examiner who has reviewed the claims file.  Based on the file review, a discussion with the Veteran, and the examination findings, the examiner must provide a multi-axial diagnosis.  For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service.  A full rationale for all expressed medical opinions must be provided.  

4.  The Veteran must next be afforded a VA gastrointestinal examination to determine the nature and etiology of his acid reflux disease.  The claims file must be reviewed by the examiner.  All appropriate tests deemed necessary should be administered.  Following a review of the evidence of record, clinical examination, and consideration of the Veteran's statements, the examiner must: 

a) Determine whether the Veteran's acid reflux disease is at least as likely as not (a 50 percent or greater probability) directly related to his service.  This analysis should include a discussion of the Veteran's reported symptoms during service as well as after service.  The Board directs the examiner's attention to the Veteran's STR that diagnosed gastritis in October 1987 and his testimony at the August 2015 hearing.

b) Determine whether the Veteran's acid reflux disease is at least as likely as not proximately caused or aggravated by medication the Veteran takes for his service-connected disabilities (as listed in a March 2016 rating decision).

A full rationale for any expressed medical opinions must be provided.  

5.  The Veteran must also be afforded a VA skin examination, with an examiner who has reviewed the claims file.  In addition to conducting regular testing, the examiner should identify and numerate any and all scars in these areas and opine as to whether such scars are linear, superficial, deep, painful, unstable, and/or exhibit any other disabling effects.  A full rationale for any expressed medical opinions must be provided.  

6.  After completing the above, the Veteran's claims must be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

7.  Issue an SOC and notify the Veteran of his appellate rights with respect to the issues of entitlement to a rating in excess of 10 percent for DJD of the lumbar spine, in excess of 10 percent each for radiculopathy of the left and right lower extremities, and in excess of 10 percent for left knee degenerative arthritis.  In the notice and SOC, remind the Veteran that a timely substantive appeal must be filed if any of the claims are denied in the SOC in order to continue the appeal.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal as to any of the issues, return the claim to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


